DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, from which Claim 2 depends, provides a system including a blocking device comprising a hollow body and a pusher.  No further features are given as components of the system.  The limitation of Claim 2 indicating that the device may move in the system is unclear in that there are no other component parts with respect to which the device may move.  The scope of the claim is indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, U.S. Patent Application No. 2016/0001151, in view of Huang, U.S. Patent Application No. 2019/0048660.  As to Claim 1, Harvey teaches a blocking device (24, 28) comprising a hollow body (24) with an orifice arranged in the body so as to open out at a first end to the outside of a system and at a second end to the inside of the body, paragraphs 0026 and 0027.  Harvey is silent as to a pusher.  Huang teaches a hollow body (102) and a pusher (104) that is movably mounted in the body to move between  a low position in which the pusher allows access to the inside of the body via a second end of the orifice, and a high position in which the pusher blocks access to the inside of the body via the second end of the orifice, paragraphs 0019, 0025, and 0026.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Harvey with a movable pusher in the hollow body configured to move between low and high positions allowing and blocking access to the body through an orifice, as claimed and as taught by Huang, to provide Harvey with a known substitute mechanical arrangement for net blocking device.   As to Claim 3, Huang teaches that when the pusher is in a low position a portion of the pusher is shaped to cooperate with the orifice to form a channel into which a support wire may be inserted, paragraph 0026.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Harvey, as modified, with a pusher configured such that a portion of the pusher may be shaped to cooperate with an orifice to form a channel, as taught by Huang, to provide Harvey, as modified, with parts in alignment to yield the predictable result of providing a passage for a support wire.  Harvey, as modified, discloses the claimed invention except for configuring the cooperating shaped portion of the pusher as an orifice instead of a top face shape.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the cooperating portion as a top face shape, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).   As to Claim 4, Harvey teaches a groove (46) arranged in a top face of net support device (28), which groove receives a support wire (55, 15), paragraph 0030.  Huang teaches a groove (122) extending in line with an orifice (112A, 112B) when a pusher (104) is in a low position, paragraph 0026, to form a channel into which a support wire may be inserted, paragraph 0028.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Harvey, as modified, with a pusher movable to a low position to form a channel of a groove aligned with an orifice, as taught by Huang, to provide Harvey, with a known substitute configuration for providing a channel to receive a support wire.  Harvey, as modified, discloses the claimed invention except for arranging the channel on the top face of the pusher.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the channel on the top face of the pusher, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).    As to Claims 5 and 6, Huang teaches a second orifice arranged in the body to open out at a first end to the outside of the system and at a second end to the inside of the body, noting an orifice on each side of the body (112B, 112A), see Figure 4.  The two orifices may face each other, see Figure 4.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Harvey, as modified, with a second orifice facing the first, configured as claimed and as taught by Huang, to provide Harvey, as modified, with a complete passage through the body to yield the predictable result of facilitating the process of retaining a wire.  As to Claim 7, Huang teaches that the high position of the pusher may be an equilibrium position, noting flange (132A) engaging stop (134A), paragraph 0025.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Harvey, as modified, with equilibrium at the high position, as taught by Huang, to provide Harvey, as modified, with a known substitute configuration for maintaining the pusher in communication with the body.   As to Claim 8, Huang teaches that the blocking device may include return means (spring surrounding a leg) paragraph 0023 and see Figure 4.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Harvey, as modified, with a spring surrounding a leg, as taught by Huang, to provide Harvey, as modified with biasing force applied to the pusher, to yield the predictable result of urging the pusher to the high position.  Claim 8 is interpreted according the 35 USC §112(f) with return means being a spring surrounding a leg, as defined in the specification, and equivalents thereof.  As to Claim 11, Harvey, as modified,  teaches a blocking device, as discussed in the treatment of Claim 1.  The examiner finds that the blocking device may be capable of being included in a system, noting a net supporting device provided as part of a table tennis net apparatus, paragraph 0010.  Harvey teaches that two net supporting devices may be provided, paragraph 0010, which may be considered to be first and second systems.  Harvey teaches that a table tennis net (12) may be provided, paragraph 0024.  As to Claim 12, Harvey teaches that a table tennis table may include at least one net supporting apparatus, paragraph 0012.  Harvey, as modified, is applied as in Claim 1, with the same obviousness rationale being found applicable to support a finding of obviousness with regard to the net supporting apparatus being modified to comprise the features of Claim 1. As to Claim 13, Harvey teaches a method of connecting a table tennis net to a system, paragraph 0013.  Harvey teaches inserting a support wire ((55, 16) of a net (12) into an opening (54) and causing the wire to be jammed in the opening, paragraph 0030, noting reduced width opening for retaining the wire.  Harvey is silent as to a pusher.  Huang teaches pressing a pusher (104) into a low position (second position), paragraphs 0025 and 0026, noting that the pusher (104) may be moved to the low position against biasing force of a spring.  It necessarily follows that the pusher is pressed into its low position.  A support wire (operating member) is inserted into an orifice ( 122, 112A. 112B), paragraph 0028, noting that, with the pusher in the low position, a complete orifice is formed through aligned holes (122, 112A, 112B), see Figure 8.  The pusher is released to cause the wire to be jammed between the pusher (104) and the body (102), paragraph 0025, noting that the holes (112A, 112B) are occluded by the pusher.  It necessarily follows that the wire is jammed between the pusher and the body.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Harvey, as modified, with the steps of pressing a pusher into its low position and releasing the pusher after inserting the support wire into an orifice, as taught by Huang, to provide Harvey, as modified, with a known substitute mechanical arrangement for jamming the support wire of the net.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, in view of Huang, as applied to claim 1 above, and further in view of Allbright, U.S. Patent No. 5,215,310.  Harvey, as modified, substantially shows the claimed limitations, as discussed above.  Harvey, as modified, does not disclose that the device itself may be mounted to move between top and bottom positions. Allbright teaches a system for mounting a net, see Abstract.  Allbright teaches multi-piece supports comprising a lower segment (40) and an upper segment (20), Col. 3, ln. 35-45.  A device, noting a system of guide wheels and cables, may be configured to block an element suspending a net, Col. 3, ln. 52-62.  The device itself may be mounted to move between a top position and a bottom position in the system, Col. 2, ln. 30-35.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Harvey, as modified, with the feature of the device itself being movable between a top and bottom position, as taught by Allbright, to provide Harvey, as modified, with a height adjustable system, to yield the predictable result of facilitating the process of adjusting a net dividing a play area.  Claim 2 is treated as best understood, in view of the rejection under 35 USC §112(b).  
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, in view of Huang, as applied to claim 1 above, and further in view of Furner, et al., U.S. Patent No. D902,714.  Harvey, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 9, Harvey, as modified, is silent as to the top face of the pusher being dished.  Furner teaches a push-button mechanism (actuator overcap) including a pusher having a dished shape, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Harvey, as modified, with a dished actuator, as taught by Furner, to provide Harvey, as modified, with an ergonomically shaped pusher to yield the predictable result of guiding a user’s finger to a central portion of the pusher.  As to Claim 10, Furner teaches that a top face of an actuator may be textured, at least in part, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Harvey, as modified, with an at least partially textured top face of an actuator, as taught by Furner, to provide Harvey, as modified, with a pusher top surface having increased friction, to yield the predictable result of keeping a user’s finger in contact with the pusher during operation.  
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        1 August 2022